PER CURIAM.
Appellant has failed to demonstrate reversible error and, consequently, we affirm the trial court’s decision on the merits. However, it was conceded at oral argument that it was error not to award appel-lees/defendants’ attorney’s fees for that portion of the defense which was necessary to defeat the mechanic’s lien claim. Accordingly, the judgment is affirmed in part and reversed in part and the cause is remanded with instructions to award appel-lees an appropriate attorney’s fee.
GLICKSTEIN and HURLEY, JJ., and GREEN, OLIVER L., Associate Judge, concur.